Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on May 17, 2022 has been entered.

Applicant’s Amendment dated May 17, 2022 has been carefully considered. Applicant’s argument that Koch 6,637,202 does not teach that the propeller speed threshold is different than a propeller speed set point, has been carefully considered, and is persuasive. Amended independent claims 1 and 8 are not anticipated by Koch. However, this feature is taught by the prior art, as set forth in detail later below.

Applicant’s argument that Klecker 2013/0323050 does not teach that the propeller speed threshold is different than a propeller speed set point, has been carefully considered, and is persuasive. 

Applicant has argued with regard to High 5,331,559 that “Notably, in High, there is no teaching that the flight speed command (i.e., the propeller speed set point) itself is actually adjusted as recited in claim 8. Rather, the compensation signal “makes up” or compensates for the speed of the propeller being off from the flight speed command due to calibration errors. Further, in High, there is no teaching that the propeller speed is compared to a propeller speed threshold that is different than a propeller speed threshold. In High, a difference between the flight speed command and the measured propeller speed, and the different is compared to a limit for determining the size of the error. Applicant submits this is not equivalent to comparing a propeller speed to a propeller speed threshold, and then adjusting a set point of the propeller when the propeller speed exceeds the propeller speed threshold as recited in claim 8.”

Respectfully, these arguments are non-persuasive. High discloses a method for controlling an engine 12 operatively coupled with a propeller 16, the method comprising: receiving, by one or more control devices in the form of electronic propeller governor logic (column 2, lines 56-67), data indicative of the propeller speed of the propeller; determining, by the one or more control devices, whether the propeller speed exceeds the propeller speed threshold, the propeller speed threshold being different than the propeller speed set point; and adjusting the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. Note column 2, lines 65-67 and column 3, lines 1-36, for example. The claim does not require that “adjusting the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold”, must be performed in this order. The adjusting of the propeller speed set point is a result of the change in the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. Note the discussion of the rate anticipation signal NPSRC which causes the set point actuator to be set to a false set point, the output of the second subtracter 36 supplying the propeller setpoint speed command to the speed setpoint actuator of the propeller governor, the propeller speed overshooting the false set point, the rate anticipation signal NPSRC going to zero as the change in propeller speed is slowed, and the setpoint speed command NPSETC approached the adjusted speed command NPSCMD, the derivative of NPWS that is allowed to affect the propeller speed setpoint command NPSETC, and the propeller speed setpoint command NPSETC being equal to the adjusted speed command NPSCMD in column 3, lines 51-68, and column 4, lines 1-42, for example (claim 8). The same reasoning applies to independent claim 15.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“one or more control devices … the one more control devices configured to: receive, from the sensor, data indicative of the propeller speed of the propeller; determine whether the propeller speed exceeds a propeller speed threshold, the propeller speed threshold being different than the propeller speed set point; and cause the motor of the electric propeller governor to change a preload on the flyweight governor spring when the propeller speed exceeds the propeller speed threshold” in claim 1.
 “receiving, by one or more control devices, data indicative of a propeller speed of the propeller; determining, by the one or more control devices, whether the propeller speed exceeds a propeller speed threshold, the propeller speed threshold being different than the propeller speed set point” in claim 8.
“determining, by the one or more control devices, whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller” in claim 11.
Note that the underlined limitations is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, and because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure described in the specification as performing the claimed function is “an electronic engine controller (EEC) 210 configured to control the gas turbine engine 100 and the propeller 106. The controller 210 can operate as the central control unit for the control system 200, which as noted above, can be an EECS. In some embodiments, the controller 210 can be an analog electronic box. In other embodiments, the controller 210 can be a computing device.” (paragraph 43 of the specification)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“a controller configured to: receive, from the sensor, data indicative of the propeller speed of the propeller; determine whether the propeller speed exceeds a propeller speed threshold; and cause adjustment of a propeller speed set point to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed threshold” in claim 15, lines 6-14. A controller is a known structural term that recites sufficient structure to remove interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 8, “a propeller speed set point” is a double recitation of the previously recited propeller speed set point, causing ambiguity.
In claim 15, line 13, “a propeller speed set point” is a double recitation of the previously recited propeller speed set point, causing ambiguity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 11, 14-15, and 18-19, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by High 5,331,559.
Disclosed is a method for controlling an engine 12 operatively coupled with a propeller 16, the method comprising: receiving, by one or more control devices in the form of electronic propeller governor logic (column 2, lines 56-67), data indicative of the propeller speed of the propeller; determining, by the one or more control devices, whether the propeller speed exceeds the propeller speed threshold, the propeller speed threshold being different than the propeller speed set point; and adjusting the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. Note column 2, lines 65-67 and column 3, lines 1-36, for example. The claim does not require that “adjusting the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold”, must be performed in this order. The adjusting of the propeller speed set point is a result of the change in the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. Note the discussion of the rate anticipation signal NPSRC which causes the set point actuator to be set to a false set point, the output of the second subtracter 36 supplying the propeller setpoint speed command to the speed setpoint actuator of the propeller governor, the propeller speed overshooting the false set point, the rate anticipation signal NPSRC going to zero as the change in propeller speed is slowed, and the setpoint speed command NPSETC approached the adjusted speed command NPSCMD, the derivative of NPWS that is allowed to affect the propeller speed setpoint command NPSETC, and the propeller speed setpoint command NPSETC being equal to the adjusted speed command NPSCMD in column 3, lines 51-68, and column 4, lines 1-42, for example (claim 8).
The method further comprises determining, by the one or more control devices, whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller, as the electronic propeller governor logic performs this function. The result that if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and the result that if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold, and wherein the deceleration propeller speed threshold and the acceleration propeller speed threshold are offset from one another, are inherent results of the determination of whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller (claim 11).
The propeller speed set point is automatically adjusted to adjust the propeller speed of the propeller if the propeller speed exceeds the propeller speed threshold (claim 14).
Also disclosed is a vehicle 10 comprising: a gas turbine engine 12; the propeller operatively coupled with the gas turbine engine; a control system in the form of the electronic propeller governor logic, comprising: a sensor NP; a controller 20 communicatively coupled with the sensor, the controller configured to: receive, from the sensor, data indicative of a propeller speed of the propeller; determine whether the propeller speed exceeds the propeller speed threshold, the propeller speed threshold being different than the propeller speed set point; and cause adjustment of the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. The claim does not require that adjustment of the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold, must be performed in this order. The adjusting of the propeller speed set point is a result of the change in the propeller speed of the propeller, when the propeller speed exceeds the propeller speed threshold (claim 15).
The controller is further configured to: determine whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller, and wherein if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and wherein if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold, and wherein the deceleration propeller speed threshold and the acceleration propeller speed threshold are offset from one another, as the electronic propeller governor logic performs this function. The result is that if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold are inherent results of the determination of whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller (claim 18).
The vehicle is an aerial vehicle (claim 19).

Claims 8, 11, and 14, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canadian Patent Application Publication 2736193A1.
Disclosed is a method for controlling an engine 2 operatively coupled with a propeller 4, the method comprising: receiving, by one or more control devices 10, 11, 12, data indicative of the propeller speed of the propeller; determining, by the one or more control devices at 11, whether the propeller speed exceeds the propeller speed threshold, the propeller speed threshold being different than the propeller speed set point; and adjusting the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. Note page 3, the last paragraph which bridges on to page 4, for example. The claim does not require that “adjusting the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold”, must be performed in this order. The adjusting of the propeller speed set point is a result of the change in the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold (claim 8).
The method further comprises determining, by the one or more control devices, whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller, as the electronic propeller governor logic performs this function. The result that if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and the result that if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold, and wherein the deceleration propeller speed threshold and the acceleration propeller speed threshold are offset from one another, are inherent results of the determination of whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller (claim 11).
The propeller speed set point is automatically adjusted to adjust the propeller speed of the propeller if the propeller speed exceeds the propeller speed threshold (claim 14).

Claims 8, 11, 14-15, and 18-19, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tantot 2015/0314853 (figure 1).
Disclosed is a method for controlling an engine (not shown, see paragraphs 10, 18, 19, 20, and 27) operatively coupled with a propeller 20, the method comprising: receiving, by a control device 50 data 10 indicative of the propeller speed of the propeller; determining, by the one or more control device, whether the propeller speed exceeds the propeller speed threshold (note the summer which receives the propeller speed setpoint and the measure propeller speed), the propeller speed threshold being different than the propeller speed set point; and adjusting the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. Note paragraphs 26 and 27, for example. The claim does not require that “adjusting the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold”, must be performed in this order. The adjusting of the propeller speed set point is a result of the change in the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold (claim 8).
The method further comprises determining, by the one or more control devices, whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller, as the electronic propeller governor logic performs this function. The result that if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and the result that if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold, and wherein the deceleration propeller speed threshold and the acceleration propeller speed threshold are offset from one another, are inherent results of the determination of whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller (claim 11).
The propeller speed set point is automatically adjusted to adjust the propeller speed of the propeller if the propeller speed exceeds the propeller speed threshold (claim 14).
Also disclosed is a vehicle (an airplane; see paragraph 44) comprising: a gas turbine engine (note paragraphs 1 and 20); the propeller operatively coupled with the gas turbine engine; a control system in the form of the electronic propeller governor logic, comprising: a sensor (transmitted by block 30); a controller 50 communicatively coupled with the sensor, the controller configured to: receive, from the sensor, data indicative of a propeller speed of the propeller; determine whether the propeller speed exceeds the propeller speed threshold, the propeller speed threshold being different than the propeller speed set point; and cause adjustment of the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. The claim does not require that adjustment of the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold, must be performed in this order. The adjusting of the propeller speed set point is a result of the change in the propeller speed of the propeller, when the propeller speed exceeds the propeller speed threshold (claim 15).
The controller is further configured to: determine whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller, and wherein if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and wherein if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold, and wherein the deceleration propeller speed threshold and the acceleration propeller speed threshold are offset from one another, as the electronic propeller governor logic performs this function. The result is that if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold are inherent results of the determination of whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller (claim 18).
The vehicle is an aerial vehicle (claim 19).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Koch 6,637,202 in view of Tantot 2015/0314853.
Koch discloses a control system for an engine (not shown; see column 4, lines 25-27)  operatively coupled with a propeller (not shown; see column 5, lines 35-37) substantially as claimed, the control system comprising: an electric propeller governor 100 having a motor 170/170A/170B and a flyweight governor spring 150 mechanically coupled with the motor; a sensor (column 12, lines 54-57) operable to sense a propeller speed of the propeller; one or more control devices 298 communicatively coupled with the motor of the propeller governor and the sensor, the one more control devices configured to: receive, from the sensor, data indicative of the propeller speed of the propeller; determine whether the propeller speed exceeds a propeller speed threshold; and cause the motor of the electric propeller governor to change a preload on the flyweight governor spring based when propeller speed exceeds the propeller speed threshold, wherein change of the preload on the flyweight governor spring adjusts the propeller speed set point of the propeller. The claim does not require that the change of the preload on the flyweight governor spring adjusts the propeller speed set point of the propeller, must be performed in this order. The adjusting of the propeller speed set point is a result of the change in the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. Note column 5, lines 40-67 and column 6, lines 1-63 (claim 1).
If the propeller speed is increasing at a predetermined rate, then the propeller speed threshold is an acceleration propeller speed threshold, and wherein if the propeller speed of the propeller is decreasing at a predetermined rate, then the propeller speed threshold is a deceleration propeller speed threshold, and wherein the deceleration propeller speed threshold and the acceleration propeller speed threshold are offset from one another. The result that if the propeller speed is increasing at a predetermined rate, then the propeller speed threshold is an acceleration propeller speed threshold, and if the propeller speed of the propeller is decreasing at a predetermined rate, then the propeller speed threshold is a deceleration propeller speed threshold, are inherent results of the determination of whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller (claim 4).
The one or more control devices have a motor drive (which produces a logic signal for driving the motor) operable to cause the motor to linearly change the preload on the flyweight spring at a predefined rate if the propeller speed exceeds the propeller speed threshold. Because the motor 170/170A/170B is a linear stepper motor, it is considered to cause the motor to linearly change the preload on the flyweight spring at a predefined rate if the propeller speed exceeds the propeller speed threshold (claim 6).

However, Koch does not disclose the propeller speed threshold being different than the propeller speed set point (claim 1), does not disclose that the engine is a gas turbine engine mounted to a vehicle (claim 3), and does not disclose that the engine is a turboprop (claim 7).

Tantot (figure 1) shows a method for controlling an engine (not shown, see paragraphs 10, 18, 19, 20, and 27) operatively coupled with a propeller 20, the method comprising: receiving, by a control device 50 data 10 indicative of the propeller speed of the propeller; determining, by the one or more control device, whether the propeller speed exceeds the propeller speed threshold (note the summer which receives the propeller speed setpoint and the measure propeller speed), the propeller speed threshold being different than the propeller speed set point; and adjusting the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. Note paragraphs 26 and 27, for example. The arrangement is provided for the purpose of allowing for improved pitch control of the propeller. The engine is a gas turbine engine mounted to a vehicle (an airplane), and the engine is a turboprop (paragraph 19). Tantot teaches that the gas turbine engine and the turboprop are applications that benefit from changing the propeller speed set point when the propeller exceeds the predetermined threshold speed.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the control system of Koch such that the propeller speed threshold being different than the propeller speed set point, as taught by Tantot, for the purpose of allowing for improved pitch control of the propeller.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the control system of Koch to an application using a gas turbine engine mounted to a vehicle, with the engine as a turboprop, as taught by Tantot, as applications that benefit from changing the propeller speed set point when the propeller exceeds the predetermined threshold speed.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koch 6,637,202 in view of Tantot 2015/0314853 as applied to claim 1 above.
The modified control system of Koch shows all of the claimed subject matter except for the propeller speed set point of the propeller is only switchable between a first set point and a second set point.

The recitation that the propeller speed set point of the propeller is only switchable between a first set point and a second set point, is a matter of choice in design. One of ordinary skill in the art would recognize that the propeller speed set point of the modified control system of Koch is switchable and adjustable between different sets point. It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the number of set points such that the propeller speed set point of the propeller is only switchable between a first set point and a second set point, for the purpose of providing a desired number of set points.

Claims 8-12 and 14, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Koch 6,637,202 in view of Tantot 2015/0314853.
Koch discloses a method for controlling an engine 12 operatively coupled with a propeller 16 substantially as claimed, the method comprising: receiving, by one or more control devices in the form of electronic propeller governor logic (column 2, lines 56-67), data indicative of the propeller speed of the propeller; determining, by the one or more control devices, whether the propeller speed exceeds the propeller speed threshold; and adjusting the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. The claim does not require that “adjusting the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold”, must be performed in this order. The adjusting of the propeller speed set point is a result of the change in the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. Note column 2, lines 65-67 and column 3, lines 1-36, for example (claim 8). 
Adjusting the propeller speed set point based at least in part on whether the propeller speed exceeds the propeller speed threshold comprises causing, by the one or more control devices, the motor mechanically coupled with the flyweight governor spring of the electric propeller governor to change the preload on the flyweight governor spring (claim 9).
Causing, by the one or more control devices, the motor mechanically coupled with the flyweight governor spring of the electric propeller governor to change the preload on the flyweight governor spring comprises commanding, by the motor drive of the one or more control devices communicatively coupled with the motor, the motor to change the preload on the flyweight governor spring such that the propeller speed set point linearly changes with a predefined rate of set point change from a first set point to a second set point (claim 10).
The method further comprises determining, by the one or more control devices, whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller, as the ECU 298 performs this function. The result that if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and the result that if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold, and wherein the deceleration propeller speed threshold and the acceleration propeller speed threshold are offset from one another, are inherent results of the determination of whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller (claim 11).
The propeller speed set point is adjustable between a maximum set point and a minimum set point, and wherein if the propeller speed of the propeller is increasing and the propeller speed of the propeller exceeds the acceleration propeller speed threshold, then the propeller speed point is adjusted from the minimum set point to the maximum set point (claim 12).
The propeller speed set point is automatically adjusted to adjust the propeller speed of the propeller if the propeller speed exceeds the propeller speed threshold (claim 14).

However, Koch does not disclose the propeller speed threshold being different than the propeller speed set point (claim 8).

Tantot (figure 1) shows a method for controlling an engine (not shown, see paragraphs 10, 18, 19, 20, and 27) operatively coupled with a propeller 20, the method comprising: receiving, by a control device 50 data 10 indicative of the propeller speed of the propeller; determining, by the one or more control device, whether the propeller speed exceeds the propeller speed threshold (note the summer which receives the propeller speed setpoint and the measure propeller speed), the propeller speed threshold being different than the propeller speed set point; and adjusting the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. Note paragraphs 26 and 27, for example. The arrangement is provided for the purpose of allowing for improved pitch control of the propeller. 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the method for controlling an engine of Koch such that the propeller speed threshold being different than the propeller speed set point, as taught by Tantot, for the purpose of allowing for improved pitch control of the propeller.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Koch 6,637,202 in view of Tantot 2015/0314853 as applied to claim 12 above.
The modified method for controlling an engine of Koch shows all of the claimed subject matter except for the propeller speed set point is adjustable only between the maximum set point and the minimum set point.

The recitation that the propeller speed set point of the propeller is adjustable only between the maximum set point and the minimum set point, is a matter of choice in design. One of ordinary skill in the art would recognize that the propeller speed set point of the propeller in Koch is switchable and adjustable between different sets point. It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the number of set points such that the propeller speed set point is adjustable only between the maximum set point and the minimum set point, for the purpose of providing a desired number of set points.

Claims 15-20, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Koch 6,637,202 in view of Tantot 2015/0314853.
Koch discloses a propeller (not shown; see column 5, lines 35-37); a control system in the form of an electric propeller governor 100, comprising: a sensor  (column 12, lines 54-57); a controller 298 communicatively coupled with the sensor, the controller configured to: receive, from the sensor, data indicative of a propeller speed of the propeller; determine whether the propeller speed exceeds the propeller speed threshold; and cause adjustment of the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. The claim does not require that adjustment of the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold, must be performed in this order. The adjusting of the propeller speed set point is a result of the change in the propeller speed of the propeller, when the propeller speed exceeds the propeller speed threshold. Note column 5, lines 40-67 and column 6, lines 1-63 (claim 15).
The control system comprises: the electric propeller governor 100 having a motor 170/170A/170B and a flyweight governor spring 150 mechanically coupled with the motor, and wherein in causing adjustment of the propeller speed set point to change the propeller speed of the propeller based at least in part on whether the propeller speed exceeds the propeller speed threshold, the controller is configured to cause the motor of the electric propeller governor to change a preload on the flyweight governor spring based at least in part on whether the propeller speed exceeds the propeller speed threshold, wherein change of the preload on the flyweight governor spring adjusts the propeller speed set point of the propeller (claim 16).
The motor is a stepper motor, and the control system further comprises: a motor drive (which produces a logic signal for driving the motor) operable to command the stepper motor to change the preload on the flyweight governor spring such that the propeller speed set point linearly changes from a first set point to a second set point (claim 17).
The controller is further configured to: determine whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller, and wherein if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and wherein if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold, and wherein the deceleration propeller speed threshold and the acceleration propeller speed threshold are offset from one another, as the electronic propeller governor logic performs this function. The result is that if the propeller speed of the propeller is increasing, then the propeller speed threshold is an acceleration propeller speed threshold, and if the propeller speed of the propeller is decreasing, then the propeller speed threshold is a deceleration propeller speed threshold are inherent results of the determination of whether the propeller speed of the propeller is increasing or decreasing based at least in part on the received data indicative of the propeller speed of the propeller (claim 18).
The propeller speed set point is adjustable between a maximum set point and a minimum set point, and wherein if the propeller speed of the propeller is decreasing at a predetermined rate and the propeller speed of the propeller exceeds the deceleration propeller speed threshold, then the propeller speed point is adjusted from the maximum set point to the minimum set point (claim 20).

However, Koch does not disclose a vehicle comprising a gas turbine engine, the propeller operatively coupled with the gas turbine engine (claim 15), does not disclose that the propeller speed threshold being different than the propeller speed set point (claim 15), and does not disclose that the vehicle is an aerial vehicle (claim 19).

Tantot (figure 1) shows a method for controlling an engine (not shown, see paragraphs 10, 18, 19, 20, and 27) operatively coupled with a propeller 20, the method comprising: receiving, by a control device 50 data 10 indicative of the propeller speed of the propeller; determining, by the one or more control device, whether the propeller speed exceeds the propeller speed threshold (note the summer which receives the propeller speed setpoint and the measure propeller speed), the propeller speed threshold being different than the propeller speed set point; and adjusting the propeller speed set point to change the propeller speed of the propeller when the propeller speed exceeds the propeller speed threshold. Note paragraphs 26 and 27, for example. The arrangement is provided for the purpose of allowing for improved pitch control of the propeller. The engine is a gas turbine engine mounted to a vehicle (an airplane), and the engine is a turboprop (paragraph 19). Tantot teaches that the gas turbine engine and the turboprop are applications that benefit from changing the propeller speed set point when the propeller exceeds the predetermined threshold speed.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the system of Koch such that the propeller speed threshold being different than the propeller speed set point, as taught by Tantot, for the purpose of allowing for improved pitch control of the propeller.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the control system of Koch to an application using a vehicle comprising a gas turbine engine, the vehicle being an aerial vehicle, as taught by Tantot, as applications that benefit from changing the propeller speed set point when the propeller exceeds the predetermined threshold speed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745